Castillo-Moran v Port Auth. of N.Y. & N.J. (2019 NY Slip Op 04105)





Castillo-Moran v Port Auth. of N.Y. & N.J.


2019 NY Slip Op 04105


Decided on May 28, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 28, 2019

Sweeny, J.P., Richter, Kapnick, Oing, Singh, JJ.


9438 300561/15

[*1]Raymer Castillo-Moran, Plaintiff-Respondent,
vThe Port Authority of New York & New Jersey, et al., Defendants, American Airlines, Inc., Defendant-Appellant.


Condon & Forsyth LLP, New York (Michael G. Koueiter of counsel), for appellant.
Kalra Law Firm, Forest Hills (Neil Kalra of counsel), for respondent.

Order, Supreme Court, Bronx County (Donald A. Miles, J.), entered on or about August 29, 2018, which, to the extent appealed from, denied defendant American Airline Inc.'s (American) motion for summary judgment, unanimously affirmed, without costs.
The court correctly denied American's motion for summary judgment, as the movant failed to demonstrate, as a matter of law, the absence of any material issue of fact (see Zuckerman v City of New York, 49 NY2d 557, 562-563 [1980]). The record does not permit resolution of whether it was foreseeable that an airport worker such as plaintiff would exit his vehicle to walk to another vehicle in the restricted "safety area" where plaintiff slipped and fell (see Basso v Miller, 40 NY2d 233, 241 [1976]), as well as whether it was reasonable for American to have waited more than two hours from the end of the snowfall to address the icy condition (see Gonzalez v American Oil Co., 42 AD3d 235, 256 [1st Dept 2007]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 28, 2019
CLERK